DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7 are objected to because of the following informalities:  in line 7 of Claim 4, the term “first ball-guide inclined section” should read –one or more first ball-guide inclined sections--, as previously one or more first ball-guide inclined sections were recited in the earlier lines of the claim, in lines 8-9 of Claim 4, the term “the first ball-guide inclined section” should read –the one or more first ball-guide inclined sections—for the reason listed above, in line 9 of Claim 4, the term “the second ball-guide inclined section” should read –the one or more second ball-guide inclined sections--, as previously one or more second ball-guide inclined sections were recited in the earlier lines of the claim, in line 2 of Claim 5, the term “the first ball-guide inclined section” should read –the one or more first ball-guide inclined sections--, as more than one first ball-guide inclined section could be present, as previously recited in Claim 4, from which this claim depends therefrom, and the word “comprises” should read –comprise--, in line 5 of Claim 5, the term “the pressing ball” should read –the one or more pressing balls--, as more than one pressing ball could be present, as previously recited in Claim 4, from which this claim depends therefrom, in lines 8-9 of Claim 5, the term “the first ball-guide groove part” should read –the one or more first ball-guide .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent No. 5,915,504 to Doricht Figure 2 embodiment in view of the U.S. Patent No. ‘504 to Doricht Figure 4 embodiment.
In the Figure 2 embodiment of Doricht, Doricht discloses an electric brake apparatus of a vehicle having most all the features of the instant invention including:  a caliper body 45 formed with a cylinder section 32 and a boost force support section (see Figure 2 and the portion of body 45 just to the right of element 22) which is disposed to face the cylinder section 32 with a brake disc 3 interposed therebetween, an internal motor 27 installed in the cylinder section 32 and generating a rotational displacement by application of current (see Figure 2), a push rod 36 disposed coaxially with the internal motor 27 (see Figure 2), a piston 48 pushed and moved by the push rod 36, a first friction pad 23 coupled to the piston 48 and disposed on one side of the brake disc 3 
However, the Figure 2 embodiment does not disclose a ball-in-ramp disposed between the internal motor and the push rod, converting the rotation displacement of the internal motor into a linear displacement and transferring the linear displacement to the push rod.
The Figure 4 embodiment of Doricht discloses an electric brake apparatus of a vehicle having a ball-in-ramp 63/64 disposed between a motor 56 (at least between portions 58 and 59 of motor 56) and a push rod 60, converting the rotation displacement of the motor 56 into a linear displacement and transferring the linear displacement to the push rod 60 (see column 6 line 58 – column 7 line 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Figure 2 embodiment of Doricht with the claimed ball-in-ramp assembly as taught by the Figure 4 embodiment of Doricht as an alternate means of actuating the brake.  This type of ball-in-ramp assembly would allow for a means of keeping the motor torque low and the overall motor size small. 
Regarding Claim 2, Doricht further discloses (in the Figure 2 embodiment) that the internal motor 27 comprises a stator section 29 fixedly installed to the cylinder section 32, and a rotor section 34 rotatably installed to the cylinder section 32 facing the push rod 36 and rotated by an electromagnetic field formed between the rotor section 34 and the stator section 29 (see Figure 2 and column 5 lines 1-22).  
However, again, the Figure 2 embodiment of Doricht do not disclose a ball-in-ramp interposed between the rotor section and cylinder section.  

	Regarding Claim 3, Doricht further discloses (in the Figure 2 embodiment) that the rotor section 34 comprises a rotor body part 34 having a cylindrical shape, and disposed radially inward of the stator section 29 (see Figure 2), a rotor open part (see Figure 2 and the open part extending through element 34 in which push rod 36 extends therethrough) formed to be open at one end of the rotor body part 34 and forming a passage through which the push rod 36 is introduced into the rotor body part 34, a torque transfer part (see end 26 in Figure 2) formed to close the other end of the rotor body part 34 and facing the push rod 36, and a rotation shaft part (see Figure 2 and the portion of the motor shaft surrounding the left end of push rod 36) formed at a rotational center portion of the torque transfer part (i.e., end 26), and rotatably installed to the cylinder section 32 (see Figure 2).
	However, again, the Figure 2 embodiment of Doricht does not disclose a ball-in-ramp interposed between the torque transfer part and the rotor body part. 
The Figure 4 embodiment of Doricht teach the ball-in-ramp assembly 63/64 and, with the 103(a) rejection combination of the embodiments, would be interposed between the torque transfer part and the rotor body part of the Figure 2 embodiment.
Regarding Claim 4, Doricht further discloses (in the Figure 4 embodiment) that the ball-in-ramp 63/64 comprises one or more first ball-guide inclined sections (see Figures 4 and 7 and the inclined sections of element 63 housing balls 64) formed in the rotor section 63, one or more second ball-guide inclined sections (see Figure 4 and 7 
	Regarding Claim 5, Doricht further discloses (in the Figure 4 embodiment) that the one or more first ball-guide inclined sections (i.e., the inclined ramp sections of element 63 in Figure 4) comprise:  one or more first ball-guide groove parts (see Figure 7 and the grooves of the inclined ramp sections in element 63) formed to be recessed in a circular arc or arc shape at one side of the rotor section 63 which faces the push rod 60, and having one part of the one or more pressing balls 64 introduced therein (see Figure 4), and one or more first circumferential inclined parts (see Figure 7 and the tips of the grooves of element 63) forming an inclined surface which continues in an extending direction of the one or more first ball-guide groove parts to allow the one or more pressing balls 64 to have an axial displacement while being moved along the one or more ball-guide groove parts (see Figure 7and column 7 lines 4-18).
	Regarding Claim 6, Doricht further discloses (in the Figure 4 embodiment) that the one or more second ball-guide inclined sections (i.e., the inclined ramp sections of element 60 in Figure 4) comprise:  one or more second ball-guide groove parts (see Figure 4 and the grooves of the inclined ramp sections of element 60) formed to be recessed in a circular or arc shape at one side of the push rod 60 which faces the rotor section 63 and having the other part of the one or more pressing balls 64 introduced 
	Regarding Claim 7, Doricht further discloses (in the Figure 4 embodiment) that the push rod 60 has a linear displacement corresponding to a sum of a first linear displacement in the axial direction while the one or more pressing balls 64 are moved along the one or more first circumferential inclined parts when the rotor section 63 is rotated and a second linear displacement in the axial direction while the one or more pressing balls 64 are moved along the one or more second circumferential inclined parts when the rotor section 63 is rotated (see Figure 7 and column 7 lines 4-18).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,504 to Doricht in view of PG Publication No. 2014/0020989 to Hong et al.
Regarding Claim 8, Doricht discloses most all the features of the instant invention as applied above, except for a boot seal made of an elastic material installed in the cylinder section and having an inner diameter part which is in contact with the piston.
Hong et al are relied upon merely for their teachings of a braking apparatus (see Figures 1 and 2) having a boot seal 30 made of an elastic material installed in a cylinder section 21 and having an inner diameter part which is in contact with the piston 22 (see Figures 1 and 2).

Regarding Claim 9, Doricht discloses most all the features of the instant invention as applied above, except for the specifics of the boot seal comprising a cylinder installation section and a piston pressing section.
Hong et al are relied upon merely for their teachings of a braking apparatus having the boot seal 30 comprising a cylinder installation section 23 coupled to the cylinder section 21 and a piston pressing section (see Figure 2 and the upper portion of element 30 contacting element 22) formed to project into the cylinder section 21, being in contact with the piston 22, and would elastically press the piston 22 toward a pushing member such as that of Doricht’s.
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electric brake apparatus of Doricht with a boot seal having a cylinder installation section and a piston pressing section as taught by Hong et al in order to provide better roll back for the piston to maintain its original position after a braking action.
Claims 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,915,504 to Doricht in view of WO document no. 2010/060725 to Heise.
Regarding Claim 10, Doricht discloses most all the features of the instant invention as applied above, except for an electronic control unit including a sensor 
Heise is relied upon merely for his teachings of an electric braking apparatus having an electronic control unit including a sensor 10 which senses the rotational displacement of an internal motor 2 and controlling driving of the internal motor 2 (see paragraph 0057 of the examiner provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electric brake apparatus of Doricht with an electronic control unit as claimed and as taught by Heise so that the operational status of the motor can always be ascertained, monitored, and subsequently controlled at all times.
Regarding Claim 11, Heise further disclose that the sensor 10 comprises:  a magnet part 11 including a permanent magnet and coupled to the motor 2 and a magnet sensing part installed on a circuit board 3 of the electronic control unit and sensing a change in an electromagnetic field formed between the magnet part 11 and the magnet sensing part when the motor 2 is rotated (see paragraph 0057 of the examiner provided translation).
Regarding Claim 12, Doricht, as modified, further disclose that the caliper body further comprises:  a control unit installation section 55 disposed to be aligned with the cylinder section 32 in an axial direction (see Figure 2 of Doricht) and having the electronic control unit 26 accommodated therein (see Figure 2 of Doricht and column 6 lines 52-57 of Doricht).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,348,123 to Takahashi et al., U.S. Patent No. 6,142,265 to Reimann et al., U.S. Patent No. 6,279,691 to Takahashi et al., U.S. Patent No. 7,950,503 to Shigeta et al., and PG Publication No. 2021/0301892 to Gerber et al all disclose electric brake apparatus similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	03/02/22